RESOLUCIÓN
Examinada la solicitud de la Asociación de Fotoperiodis-tas de Puerto Rico, el Taller de Fotoperiodismo y el Overseas Press Club presentada hoy, se declara “con lugar”.
Los gremios periodísticos deberán regirse según lo pre-visto en el Reglamento del Programa Experimental para el Uso de Cámaras Fotográficas y de Equipo Audiovisual de Difusión por los Medios de Comunicación en los Procesos Judiciales.

Notifíquese inmediatamente.

Lo acordó el Tribunal y lo certifica la Secretaria del Tribunal Supremo. La Juez Asociada Señora Rodríguez Rodrí-guez y el Juez Asociado Señor Rivera García no intervinieron. El Juez Asociado Señor Estrella Martínez emitió un voto particular de conformidad. El Juez Asociado Señor Feliberti Cintrón hubiera provisto “no ha lugar” a lo solicitado, pues no se le brindó un término razonable a las partes involucradas en el caso para poderse expresar al respecto.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo

*396— o —